Citation Nr: 1216486	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 2005 to February 2007, with 4 months, 23 days of prior active service.  From November 2005 to May 2006, the Veteran was stationed in Southwest Asia, primarily in Iraq.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.  

In August 2011, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge.  That Judge subsequently retired, and in March 2012, the Board informed the Veteran of her right to have another hearing before a Veterans Law Judge who would participate in the decision on her appeal.  However, the Veteran responded that she did not wish to have another hearing and requested that the Board consider her case based on the evidence of record.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issues of entitlement to service connection for a low back disorder; entitlement to service connection for chronic fatigue syndrome; and entitlement to service connection for a skin disorder.  Therefore, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The appellant will be notified if additional action is required on her part.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 2007, the RO denied the Veteran's claim of entitlement to service connection for a sleep disorder.  

2.  Evidence associated with the record since the RO's October 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder. 

3.  In an unappealed rating decision, dated in October 2007, the RO denied the Veteran's claim of entitlement to service connection for headaches.  

4.  Evidence associated with the record since the RO's October 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches. 


CONCLUSIONS OF LAW

1.  The RO's October 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for a sleep disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's October 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of claims to reopen service connection for a sleep disorder and headaches.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a sleep disorder and headaches.  Those claims were initially denied by the RO in October 2007.  The Veteran was notified of those decisions, as well as her appellate rights.  However, she did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

In April 2009, the Veteran filed an application to reopen her claims of entitlement to service connection for a sleep disorder and headaches.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following its receipt of the Veteran's application, VA notified her of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran of the bases for the prior denials and advised her of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims of entitlement to service connection for a sleep disorder and headaches.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claims.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment and personnel records; a copy of her marriage certificate; records reflecting her treatment by C. A. F., MA, LPC, NCC, from July 2006 to June 2007; records reflecting her VA treatment from April 2007 through August 2011; statements from her husband and mother-in-law, dated in April 2007; and the transcript of her August 2011 hearing before a Veterans Law Judge.  

In April, May, August, and October 2007 and in July and August 2009, VA examined the Veteran to determine, in part, the nature and etiology of any sleep disorder or headaches found to be present.  

The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented her medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, with respect to her request to reopen her claims of entitlement to service connection for a sleep disorder and headaches, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a sleep disorder and headaches.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition to the foregoing , service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2011.  As noted above, the Veteran had documented service in Southwest Asia from November 2005 to May 2006.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2011); 38 C.F.R. § 3.317 (2011).

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317 : (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii) (2011). In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9   (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  There are currently no diagnosed illnesses that have been determined by the VA Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) (2011). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (2011). 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In October 2007, when the RO denied the Veteran's claims of entitlement to service connection for a sleep disorder and headaches, the evidence on file consisted of the Veteran's service treatment and personnel records; records reflecting her treatment by C. A. F., MA, LPC, NCC, from July 2006 to June 2007; and the reports of VA examinations, performed in April, May, August, and October 2007.  They showed that at the time of the Veteran's December 2001 service entrance examination, there were no complaints or clinical findings of a sleep disorder or headaches.  On a June 2006 questionnaire, following her deployment to Southwest Asia, the Veteran complained of fatigue despite sleep and headaches.  However, there were no objective findings or diagnosis of a chronic, identifiable sleep disorder or headache disorder.  Following an April 2007 VA psychiatric examination, the examiner found that the Veteran had headaches, consistent with migraines.  A polysomogram remained negative for any objective findings of a chronic, identifiable sleep disorder; and the examiner stated that the Veteran's complaints of sleep fragmentation might related to the fact that she was pregnant.  During counseling in June 2007, C. A. F. stated that the Veteran's sleep problems were manifestations of her service-connected depression.  Absent findings of a chronic, identifiable headache disorder or sleep disorder in service or competent evidence of a nexus between either of those disorders and service, the Veteran did not meet the criteria for service connection.  Accordingly, service connection was denied, and those decisions became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

In evaluating the Veteran's application to reopen her claims, the Board notes that the RO reopened the headaches claim and reviewed this claim on a de novo basis.  However, that determination is not controlling on the Board.  The Board must make an independent determination as to whether the claim should be reopened, and if so, whether it has jurisdiction to conduct a de novo review.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

In filing her application to reopen her claim, the Board also notes that the Veteran has presented a new theory of the case.  She contends that her headaches and sleep disorder are manifestations of an undiagnosed illness associated with her service in Southwest Asia.  Therefore, she maintains that service connection is warranted on that basis.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2011); 38 C.F.R. § 3.317 (2011).  However, a new etiological theory of entitlement does not constitute a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In Boggs, the United States Court of Appeals for the Federal Circuit explained that it is the diagnosis of a condition that determines whether a claim is a new claim or a claim to reopen a previously denied claim and that a new theory of entitlement cannot give rise to a new claim.  In this case, the diagnoses of the Veteran's headaches and her sleep disorder are essentially the same as they were prior to the RO's October 2007 denial of service connection for those disorders.  Accordingly, the new theory of the case does not constitute a new claim.  Nevertheless, the Board will address that theory of the case below. 

The Board acknowledges that the Veteran is competent to give testimony about what she experienced in and after service.  For example, she is competent to report that she developed headaches and sleep problems in service and that she has continued to experience them since her separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis of her symptoms or the nature and etiology of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

During the Veteran's hearing, her representative contended that the Veteran was a combat veteran and that her testimony alone should be sufficient proof of her disease or injury in service.

Special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b) does not, however, create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.  The Veteran must still meet her evidentiary burden with respect to service connection.  

In this case, the preponderance of the evidence shows that the Veteran is not a combat veteran.  On her June 2006 post-deployment questionnaire, she reported that her combat specialty was convoy escort.  However, she acknowledged that she had not engaged in direct combat with the enemy where she had discharged her weapon.  Moreover, she does not have the awards and decorations, such as a Combat Action Badge, a Purple Heart Medal, awards for valor, or other indicia that she was personally present and had actively engaged or been engaged by the enemy.  Therefore, she may not be afforded the special considerations that attend the cases of combat veterans.  

Evidence added to the record since the RO's October 2007 decision consists of records reflecting her VA treatment from April 2007 through August 2011; statements from her husband and mother-in-law, dated in April 2007; and the transcript of her August 2011 hearing before a Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material, as it is essentially cumulative in nature.  That is, it shows no more than was previously known.  The additional records and reports remain negative for evidence of a chronic, identifiable headache disorder or sleep disorder in service.  It also remains negative for any competent, objective evidence of a nexus between the Veteran's current headaches and sleep disorder and any disease or injury in service.  

With respect to the Veteran's claims that her headaches and sleep disorder are the result of an undiagnosed illness, the evidence shows that the Veteran's headaches are migrainous in nature, that is, a known diagnosis.  As such, they do not qualify as an undiagnosed illness.  Moreover, the evidence, such as the report of the August 2009 VA psychiatric examination, shows that the Veteran's sleep problems are a manifestation of her service-connected depression.  Therefore, they are not characterized as a separate disorder for which a separate grant of service connection is warranted.  

In any event, the additional evidence does not fill the deficits in the record which existed at the time of the RO's October 2007 denial.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for headaches or a sleep disorder.  

Absent the receipt of new and material evidence, the Veteran does not meet the criteria to reopen either her claim of entitlement to service connection for headaches or for a sleep disorder.  Therefore, the Board will not conduct any further development of those issues, nor will reach the merits of those issues.  Accordingly, the RO's October 2007 decision is confirmed and continued, and, to that extent, the appeal is denied.  


ORDER

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for a sleep disorder is denied.

New and material evidence not having been received, the request to reopen the claim of entitlement to service connection for headaches is denied.


REMAND

The Veteran also seeks entitlement to service connection for a low back disorder, chronic fatigue syndrome, and a skin disorder.  

In October 2008, the Social Security Administration granted the Veteran's claim for disability benefits.  The Social Security Administration found that under its rules, the Veteran had become disabled on February 15, 2007.  The nature of the disability was not identified, nor were any other Social Security records associated with the award.  Such records could well be relevant to the Veteran's claims with respect to service connection for a low back disorder, chronic fatigue syndrome, and a skin disorder.  Therefore, those records must be requested for inclusion with the Veteran's claims file.  To that extent, the case is remanded for the following actions:

1.  Request that the Social Security Administration provide the records associated with the Veteran's award of Social Security benefits.  Such records must include, but are not limited to, documentation identifying the nature of the disabilities for which the award was made, as well as all medical records associated with the award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions requested in part 1 have been completed, undertake any other indicated development, including, but not limited to, the scheduling of any VA examinations deemed necessary by the RO/AMC.  Then readjudicate the issues of entitlement to service connection for a low back disorder, chronic fatigue syndrome, and a skin disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


